Citation Nr: 1421838	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  08-04 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a duodenal ulcer, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for hiatal hernia, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for colon polyps, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for loss of teeth, to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for a respiratory disease (to include emphysema, chronic obstructive pulmonary disease (COPD), sarcoidosis, granulomatous disease, pleural disease, calcified hilar lymph nodes, and nodules), to include as due to exposure to asbestos and/or ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to November 1981.

These matters come before the Board of Veterans' Appeals (Board) from March 2005 and September 2007 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the March 2005 decision, the RO denied entitlement to service connection for a duodenal ulcer, hiatal hernia, colon polyps, and loss of teeth.  In the September 2007 decision, the RO denied entitlement to service connection for mild emphysema, COPD, sarcoidosis, granulomatous disease, pleural disease, calcified hilar lymph nodes, and nodules.

The Veteran testified before the Board at a March 2010 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

In December 2010 and July 2012, the Board remanded the claim of service connection for a respiratory disease for further development.

The Veteran's initial claim of service connection for a respiratory disease included separate references to emphysema, COPD, sarcoidosis, granulomatous disease, pleural disease, calcified hilar lymph nodes, and nodules and both the agency of original jurisdiction (AOJ) and the Board have previously characterized the respiratory issue on appeal as being separate claims of service connection for these individual diagnoses.  Nevertheless, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the evidence reflects that the above referenced diagnoses are all representative of a respiratory disease, the Board has re-characterized the issue as a single claim of service connection for a respiratory disease, as stated above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The issue of entitlement to service connection for a respiratory disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In February 2008, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claims of service connection for a duodenal ulcer, hiatal hernia, colon polyps, and loss of teeth.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, with respect to the issues of entitlement to service connection for a duodenal ulcer, hiatal hernia, colon polyps, and loss of teeth, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, the Veteran submitted a letter to the AOJ in February 2008 in which he stated that he wished to withdraw from appeal his claims of service connection for a duodenal ulcer, hiatal hernia, colon polyps, and loss of teeth.  As the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal, and they are dismissed.



ORDER

The appeal, as to the issues of entitlement to service connection for a duodenal ulcer, hiatal hernia, colon polyps, and loss of teeth, is dismissed.



REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran claims that he has a current respiratory disease which is the result of exposure to asbestos, ionizing radiation, and/or other environmental hazards in service.  In the alternative, he contends that the current respiratory disease is related to upper respiratory infections that he experienced in service.  He was afforded a VA examination in October 2012 to assess the nature and etiology of his claimed respiratory disease and was diagnosed as having sarcoidosis, calcified hilar lymph nodes and nodules, and COPD (which includes emphysema and chronic bronchitis).  

The physician who conducted the October 2012 VA examination opined that the Veteran's current respiratory disease was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  He reasoned that there was no evidence of any asbestosis based on a high resolution CT scan which did not show any interstitial lung disease or pleural disease (which are the hallmarks of asbestosis).  Also, the VA pulmonologists who had treated the Veteran had not diagnosed him as having asbestosis.  His pulmonary symptoms were the result of his sarcoid and COPD.  The cause of sarcoid is not known and has not, as of yet, been determined by medical science.  The most common cause of COPD is cigarette smoking and this was the most likely cause of the Veteran's COPD.  Although he quit smoking in 1999, he had smoked one pack per day since the age of 19 and this gave him a 24 pack year history of smoking.  This period of exposure was a much longer time than any other exposure that he may have had during his 2 year service and was the more likely cause of his COPD.  Based upon these findings, the examiner was unable to relate his current respiratory disease to military service.

The October 2012 opinion is insufficient because it only addressed whether the Veteran's current respiratory disease was related to asbestos exposure in service and the examiner did not acknowledge or discuss the Veteran's reported exposure to ionizing radiation and other environmental hazards (including mold, mildew, sandblasting dust, silica, and lead paint) in service.  Although the examiner who conducted a February 2011 VA examination opined that it would require speculation to state whether the current respiratory disease was related to exposure to paints or radiation in service, there was no further explanation or rationale provided for this opinion and this opinion weighs neither for nor against the claim.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569. 

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The February 2011 VA examination report makes reference to a high resolution CT chest scan that was performed at VA in July 2010.  The VA treatment records that are currently in the claims file are contained in the Jackson Vista electronic records system and are dated to January 2008, from September 2008 to December 2009, and from December 2010 to August 2011.  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

The Veteran also reported during the February 2011 VA examination that he had received treatment for respiratory symptoms at a Naval Hospital while visiting his son in Seattle, Washington.  The only Naval Hospital in the vicinity of Seattle is Naval Hospital Bremerton.  There have not yet been any attempts to obtain relevant treatment records from this facility.  Therefore, a remand is necessary to obtain any relevant treatment records from Naval Hospital Bremerton.

Also, evidence associated with the Veteran's claims file indicates that he has reported private treatment for his respiratory disease from Dr. Whites, Trace Regional Hospital, Dr. Lamb, St. Dominics Hospital, Dr. Studdard, Dr. Worthington, and Tupelo Hospital.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  Although there appear to be some treatment records from some of the above identified treatment providers in the claims file, these steps have not been taken with regard to any additional relevant private treatment records.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact Naval Hospital Bremerton and request all records of the Veteran's treatment for a respiratory disease.  All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for a respiratory disease contained in the Jackson Vista electronic records system and dated from January through September 2008, from December 2009 through December 2010, and from August 2011 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a respiratory disease from Dr. Whites, Trace Regional Hospital, Dr. Lamb, St. Dominics Hospital, Dr. Studdard, Dr. Worthington, and Tupelo Hospital.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be asked to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA respiratory examination to assess the etiology of all current respiratory diseases.  All indicated tests and studies shall be conducted.

The claims folder, including any relevant records contained in the Virtual VA system and VBMS, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to each current respiratory disease identified (i.e. any respiratory disease diagnosed since June 2006, including any emphysema, COPD, sarcoidosis, granulomatous disease, pleural disease, calcified hilar lymph nodes, and nodules), the examiner shall answer the following question: 
Is it at least as likely as not (50 percent or greater probability) that the current respiratory disease had its onset during service, had its onset in the year immediately following service (with respect to the currently diagnosed sarcoidosis), is related the Veteran's respiratory problems in service, is related to exposure to asbestos in service, is related to exposure to ionizing radiation in service, is related to exposure to other environmental hazards in service (including mold, mildew, sandblasting dust, silica, and lead paint), or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on all respiratory diseases diagnosed since June 2006 (including any emphysema, COPD, sarcoidosis, granulomatous disease, pleural disease, calcified hilar lymph nodes, and nodules), all instances of treatment for respiratory problems in the Veteran's service treatment records (including the January 1978 and December 1979 records of treatment for upper respiratory infections), the Veteran's reported exposure to asbestos, ionizing radiation, and other environmental hazards (including mold, mildew, sandblasting dust, silica, and lead paint) in service, and the Veteran's history of tobacco use.  

The examiner must provide a rationale for each opinion. 

The examiner is advised that the Veteran is competent to report potential exposure to environmental hazards in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After conducting any additional indicated development, readjudicate the issue on appeal.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


